Goodrich, P. J.:
The subject of this appeal was under consideration by this court in April, 1896, upon an appeal by the defendants from an order of the Special Term enjoining the defendants from carrying into effect the contract set out in the complaint.
The law applicable to the case was carefully and fully stated in the opinion of the learned Presiding Justice Brown, and we find no occasion to review that decision. (Gordon v. Strong, 3 App. Div. 395.)
Nor do any new facts appear in the testimony offered at the trial *520of the action which differentiate the present appeal from the former, where the presiding justice used the following language: “ The charges of fraud may be dismissed from the case. The allegations of the complaint on this subject are of the most general character and are not sustained by a scintilla of proof. They received no attention from the learned judge at Special Term and the counsel for the plaintiff in this court stated orally that he possessed no knowledge or proof of any fraud. The injustice and impropriety of inserting in .a legal pleading unfounded and unsupported charges of this character against public officials is so gross that the plaintiff’s course in this respect is properly the subject of severe criticism.”
Three witnesses, only, were examined by the plaintiff at the trial, hut there is not in their evidence any suggestion of any fraudulent action of the commissioners; and, as the case made at the trial presents nothing which did not appear on the former appeal, we see no reason to disturb the main propositions of the judgment.
We are not willing, however, to sustain that part of the judgment which grants an extra allowance of $2,000 to the defendants. This action is brought by a taxpayer according to a wise provision of the Civil Code, designed to protect the public interests, but such an action, charging public officials with fraud, should not be lightly instituted. When the taxpayer enters a court of justice through the door opened to him by the statute, he stands in the presence of the court as any other suitor, with neither greater nor less right to its attention or regard; and if his action is dismissed, the court may impose costs by way of extra allowance just the same as it would in any action.
We think, however, that the award of an extra allowance of $2,000 is hardly justified by the circumstances. While they constitute the “difficult and extraordinary case” referred to in the Code, the trial did not occupy unusual time, and we think the allowance should be reduced to $500.
With this modification, we affirm the judgment, without costs of this appeal.
All concurred.
Judgment affirmed, without costs, except that extra allowance is reduced to $500.